I concur in the result. The jury might have concluded that the defendant's parking its truck upon the highway, in the manner and under the circumstances disclosed by the testimony, was a willful and reckless disregard for the safety of the plaintiff and the traveling public; and the negligence of the plaintiff, *Page 121 
in driving his car at a greater rate of speed than allowed by the statute, would have been no defense as to willfulness or recklessness. For this reason I think there was error in granting the motion for a nonsuit.
MR. CHIEF JUSTICE BLEASE concurs.